DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 17/105,910 is responsive to Request for Continued Examination (RCE) filed on 07/25/2022, in response to the Non-Final Rejection of 08/19/2021. Claims 1-18 have been amended. Currently, claims 1-18 are pending and are presented for examination. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Claim Objections
4.	Independent claims 1, 9, 17-18 are objected to because of the following informalities:  
The limitation “a second conversion parameter for converting the second coordinate information” as used in claims 1, 9, 17-18 is unclear and vague what “a second conversion parameter” is referred to. The instant specification discloses a local coordinate information (first coordinate information as claimed) and a global coordinate (a third coordinate information) as claimed. However, the specification fails to disclose a second conversion parameter for converting the second coordinate information as amended in intendent claims. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
5.            The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
6.            Claims 1, 9, 17-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
Claims 1, 9, 17-18 recite the limitation “a second conversion parameter for converting the second coordinate information” in the claims. This limitation is not disclosed in the specification and/or in the figures and therefore, this claim is likewise rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for failing to comply with the written description requirement.

Response to Arguments
7.	Applicant's Remarks see pages 9-11, with respect to the amendment and argument have been fully considered, but they are not persuasive.
	Applicant amends and urges that Fan does not disclose or suggest “encoding first coordinate information indicating coordinates where the three-dimensional points exist in a first coordinate system encoding a first conversion parameter for converting the first coordinate information to second coordinate information indicating coordinates where the three-dimensional points exist in a second coordinate system” as amended in independent claims (see pages 10-11: Applicant’s remarks). The examiner respectively disagrees. Fan discloses extracting 3D information from the images and then translating the 3D information to the global coordinate system and a local 3D Cartesian coordinate system (CCS.sub.--3D_Local system) with known origin and axes (see paragraph 0046). The camera poses and point clouds can be uniquely mapped to a 3D ECEF Cartesian coordinate system (CCS.sub.--3D_ECEF) or other global coordinate system (e.g., WGS84, UTM, etc.)) (see paragraph 0047). Fig. 4 and paragraph 0071 of Fan further teach that a process for defining camera location information and/or the camera pose information according to the global coordinate system based on the matching of the local three-dimensional point cloud to one or more reference point clouds.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US 2014/0300,775A1) (hereinafter Fan).
	Regarding claim 1, Fan discloses a three-dimensional data encoding method of encoding (e.g. see Figs. 1-2, 31, paragraphs 0138, 0140, 0141: encoder/decoder) three-dimensional points (e.g. see paragraph 0047: 3D point clouds; Fig. 4, paragraphs 0071-0073; also see Figs. 9-12), the three-dimensional encoding method comprising: 
	encoding first coordinate information indicating coordinates where the three-dimensional points exist in a first coordinate system (e.g. see Figs. 11-12, paragraph 0046-0047, 0093-0094: 3D point clouds on a local 3D cartesian coordinate system; Fig. 4, paragraphs 0071-0073: local three-dimensional point clouds; Fig. 14-15, paragraphs 0096-0097);
	encoding a first conversion parameter for converting the first coordinate information to second coordinate information indicating coordinates where the three-dimensional points exist in a second coordinate system (e.g. see paragraphs 0046, 0047: extracting 3D information from the images and then translating the 3D information to the global coordinate system and a local 3D Cartesian coordinate system (CCS.sub.--3D_Local system) with known origin and axes. The camera poses and point clouds can be uniquely mapped to a 3D ECEF Cartesian coordinate system (CCS.sub.--3D_ECEF) or other global coordinate system (e.g., WGS84, UTM, etc.));
	encoding a second conversion parameter for converting the second coordinate information to third coordinate information indicating coordinates where the three-dimensional points exist in a third coordinate system (e.g. see abstract, Fig.1, paragraphs 0046, 0047, 0048: the global coordinate system and 3D point clouds; Fig. 4, paragraphs 0071, 0073, 0074: the global coordinate system based on the local 3D point cloud to one or more reference point clouds; also see Figs. 14-15, 21); and
	generating an encoded bitstream including the first coordinate information, the first conversion parameter and the second conversion parameter (e.g. see Figs. 11-12, paragraph 0047, 0093, 0094: 3D point clouds on a local 3D cartesian coordinate system; Fig. 4, paragraphs 0071-0073: local three-dimensional point clouds; Fig. 14-15, paragraphs 0096-0097).
	Regarding claim 2, Fan discloses the three-dimensional data encoding method according to claim 1, wherein the third coordinate information indicates third coordinates of each of the three-dimensional points (e.g. see abstract, Fig.1, paragraphs 0046, 0047, 0048: the global coordinate system and 3D point clouds; Fig. 4, paragraphs 0071, 0073, 0074: the global coordinate system based on the local 3D point cloud to one or more reference point clouds; also see Figs. 14-15, 21). 
	Regarding claim 3, Fan discloses the three-dimensional data encoding method according to claim 1, wherein the third coordinate information indicates a single set of third coordinates associated with the three-dimensional points (e.g. see abstract, Fig.1, paragraphs 0046, 0047, 0048: the global coordinate system and 3D point clouds; Fig. 4, paragraphs 0071, 0073, 0074: the global coordinate system based on the local 3D point cloud to one or more reference point clouds; also see Figs. 14-15, 21). 
	Regarding claim 4, Fan discloses the three-dimensional data encoding method according to claim 1, wherein the third coordinate information indicates third coordinates (e.g. see abstract, Fig.1, paragraphs 0046, 0047, 0048: the global coordinate system and 3D point clouds; Fig. 4, paragraphs 0071, 0073, 0074: the global coordinate system based on the local 3D point cloud to one or more reference point clouds; also see Figs. 14-15, 21) of an origin of a system of the first coordinates (e.g. see Figs. 11-12, paragraph 0047, 0093, 0094: 3D point clouds on a local 3D cartesian coordinate system; Fig. 4, paragraphs 0071-0073: local three-dimensional point clouds; Fig. 14-15, paragraphs 0096-0097: an origin of a system of the local coordinates). 
	Regarding claim 5, Fan discloses the three-dimensional data encoding method according to claim 1, wherein the third coordinates are expressed by latitude, longitude, and altitude (e.g. see paragraphs 0048, 0062: latitude and longitude; Figs. 9-10, 18, paragraphs 0091, 0092, 0100). 
	Regarding claim 6, Fan discloses the three-dimensional data encoding method according to claim 1, wherein the third coordinates are expressed by Cartesian coordinates (e.g. see Figs. 10-11, paragraphs 0047, 0069: cartesian coordinate system; also see Figs. 10-12, paragraphs 0092-0094). 
	Regarding claim 7, Fan discloses the three-dimensional data encoding method according to claim 1, wherein the encoded bitstream further includes information indicating whether the third coordinates are expressed by Cartesian coordinates (e.g. see paragraphs 0010, 0098, 0099; also see Figs. 5-6, paragraphs 0015, 0086, 0096). 
	Regarding claim 8, Fan discloses the three-dimensional data encoding method according to claim 1, wherein the encoded bitstream further includes information indicating a spatial reference of the third coordinates (e.g. see paragraphs 0010, 0098, 0099; also see Figs. 5-6, paragraphs 0015, 0086, 0096). 
	Regarding claim 9, this claim is a three-dimensional data decoding method claim of an encoding method version as applied to claim 1 above, wherein the method performs the same limitations (e.g. decoding process performs the reverse processes of encoding) cited in claim 1, the rejections of which are incorporated herein. Furthermore, Fan discloses a CPU 20 for encoding/decoding images (Fig. 2, paragraphs 0050, 0071, 0074; also see paragraphs 0077, 0078).
Regarding claim 10, it contains the limitations of claims 2 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 11, it contains the limitations of claims 3 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 12, it contains the limitations of claims 4 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 13, it contains the limitations of claims 5 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 14, it contains the limitations of claims 6 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 15, it contains the limitations of claims 7 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 16, it contains the limitations of claims 8 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, this claim is a three-dimensional data encoding device claim of an encoding method version as applied to claim 1 above, wherein the device performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Fan discloses a CPU 20 and memory 19 for encoding/decoding images (Fig. 2, paragraphs 0050, 0071, 0074; also see paragraphs 0077, 0078).
	Regarding claim 18, this claim is a three-dimensional data decoding device claim of an decoding method version as applied to claim 9 above, wherein the device performs the same limitations cited in claim 9, the rejections of which are incorporated herein. Furthermore, Fan discloses a CPU 20 and memory 19 for encoding/decoding images (Fig. 2, paragraphs 0050, 0071, 0074; also see paragraphs 0077, 0078).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486